EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Hartman on April 28, 2022.
Claims
The claim set filed April 20, 2022 has been amended as follows: 

Please cancel claims 14, 19 and 21-22.

1. (Currently Amended) An article of footwear, the article of footwear comprising:
 	a knitted component; 
a first layer of the knitted component located on an inner side of the article of footwear such that the first layer of the knitted component is adjacent to a void; 
a second layer of the knitted component, wherein the second layer of the knitted component surrounds the first layer of the knitted component, wherein the first layer is joined to the second layer, and wherein the second layer of the knitted component forms an outer surface of the article of footwear; 
an interstitial space formed between the first layer of the knitted component and the second layer of the knitted component; [[and]] 
at least one pocket located within the interstitial space;
wherein the pocket is disposed in a forwardmost end of a toe region of the article of footwear; 
and wherein a zonal insert is located within the pocket.   

2. (Previously Presented) The article of footwear of claim 1, wherein the pocket includes a pocket panel.  

3. (Previously Presented) The article of footwear  of claim 2, wherein the pocket panel contacts and is fixed to the first layer of the knitted component.  

4. (Previously Presented) The article of footwear  of claim 2, wherein the pocket panel is formed of a knitted construction by the first layer of the knitted component. 
 
5. (Previously Presented) The article of footwear  of claim 2, wherein the pocket panel contacts and is fixed to the second layer of the knitted component.  

6. (Previously Presented) The article of footwear of claim 2, wherein the pocket panel is formed of a knitted construction by the second layer of the knitted component.  

9. (Previously Presented) The article of footwear of claim 1, wherein a portion of the first layer of the knitted component is continuous with the second layer of the knitted component in an ankle region of the article of footwear.  

10. (Previously Presented) The article of footwear of claim 9, wherein the first layer of the knitted component and the second layer of the knitted component are secured via at least one common course located in the ankle region of the article of footwear.  

11. (Previously Presented) The article of footwear of claim 1, wherein the knitted component at least partially forms an overfoot portion and an underfoot portion of the article of footwear.  

12. (Currently Amended) An article of footwear, the article of footwear
a knitted component; 
a first knit portion of the knitted component located on an inner side of the article of footwear such that the first knit portion of the knitted component is adjacent to a void; and 
a second knit portion of the knitted component, wherein the second knit portion of the knitted component surrounds the first knit portion of the knitted component, wherein the first knit portion of the knitted component is joined to the second knit portion of the knitted component, and wherein the second knit portion of the knitted component forms an outer surface of the article of footwear,
wherein the first knit portion of the knitted component includes a multi-layer knit structure that forms a knit pocket disposed in a toe region of the article of footwear, and wherein the knit pocket contains a zonal insert; and
wherein an opening of the knit pocket is accessible from a location within an interstitial space located between the first knit portion of the knitted component and the second knit portion of the knitted component.  

16. (Previously Presented) The article of footwear of claim 12, wherein a portion of the first knit portion of the knitted component is continuous with the second knit portion of the knitted component in an ankle region of the knitted component.  

17. (Currently Amended) An article of footwear, the article of footwear
a knitted component; 
a first knit portion of the knitted component located on an inner side of the article of footwear such that the first knit portion of the knitted component is adjacent to a void; and 
a second knit portion of the knitted component, wherein the second knit portion of the knitted component surrounds the first knit portion of the knitted component, wherein the first knit portion of the knitted component is joined to the second knit portion of the knitted component, and wherein the second knit portion of the knitted component forms an outer surface of the article of footwear, 
wherein the second knit portion of the knitted component includes a multi- layer knit structure that forms a knit pocket within an interstitial space between the first knit portion and the second knit portion; 
wherein the knit pocket is disposed in a forwardmost end of a toe region of the article of footwear, and wherein the knit pocket contains a zonal insert.  

18. (Previously Presented) The article of footwear of claim 17, wherein an opening of the knit pocket is accessible from a location within an interstitial space located between the first knit portion of the knitted component and the second knit portion of the knitted component.   

20. (Previously Presented) The article of footwear of claim 17, wherein a portion of the first knit portion of the knitted component is continuous with the second knit portion of the knitted component in an ankle region of the knitted component.  

23. (Currently Amended) The article of footwear of claim [[22]] 1, wherein the zonal insert is a toe cap.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose footwear comprising a knitted component having a first layer/knit portion on an inner side of the footwear and a second layer/knit portion joined to the first layer/knit portion and forming an outer surface of the footwear, and a space between in the first and second layers/knit portions, and an integrally pocket with an opening and within the space in a forwardmost end of a toe region and comprising a zonal insert. The closest prior art is Boucher (US 2015/0313316), Hammond (US 2017/0258620), Tamm (US 2016/0095377), and Smith (US 2016/0302524).  Boucher does not teach an integrally pocket with an opening and within the space in a forwardmost end of a toe region and comprising a zonal insert.  Hammond teaches pockets with openings and inserts within the space between the inner and outer layers, but does not teach the pocket being integrally knit within the space in a forwardmost end of a toe region.  Tamm teaches integrally knit pockets with openings and inserts but does not teach the pocket being in a forwardmost end of a toe region.  And Smith teaches footwear comprising a knitted component having a first layer/knit portion on an inner side of the footwear and a second layer/knit portion joined to the first layer/knit portion and forming an outer surface of the footwear, and a space between in the first and second layers/knit portions, and a pocket within the space in a forwardmost end of a toe region, but does not teach the pocket being integrally knit, having an opening, and comprising a zonal insert.  Modifying Boucher, Hammond, Tamm, or Smith to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732